Citation Nr: 0025456	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In his June 1998 notice of disagreement, he specified 2 of 
the 3 issues adjudicated by the RO in April 1998.  
Accordingly, these are the sole claims before the Board at 
this time.  The issue of service connection for post-
traumatic stress disorder (PTSD) will be addressed in the 
REMAND section of this determination.  


FINDINGS OF FACT

1.  In July 1971, the claim of entitlement to service 
connection for a skin condition was denied by the RO.  The 
veteran was notified of this determination that month.  A 
timely notice of disagreement to this determination was not 
received at the RO.

2.  The additional evidence obtained since the RO's 
unappealed rating determination is either cumulative or 
redundant and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to adjudicate fairly the claim of 
entitlement to service connection for a skin disability.

3.  The claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) is plausible.






CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a skin disability has not been submitted.  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In his enlistment evaluation in February 1966, mild acne on 
the veteran's face was noted.  No other skin disorder was 
indicated.  He was treated sporadically for a skin condition.  
In an annual physical evaluation dated March 1968, he did 
note skin diseases.  Physical evaluation at that time found 
the veteran's skin to be normal.  At his separation 
evaluation in July 1970, no skin condition was reported.  The 
veteran was discharged from active service that month.  

In March 1971, the veteran claimed entitlement to service 
connection for dermatitis, cellulitis, and a skin condition 
of the groin, buttocks, and left hip.  At a VA evaluation 
held in June 1971, the residuals of cellulitis were not 
found.  Dermatitis was also not found.  Healed multiple scars 
were noted.  

In a July 1971 rating determination, the veteran was awarded 
service connection for healed multiple scars, the residuals 
of abscesses.  Service connection for dermatitis or 
cellulitis was specifically denied by the RO.  The veteran 
was notified of this determination that month.  A timely 
notice of disagreement to this determination was not 
received.  

Outpatient treatment records were obtained by the RO.  These 
medical records fail to associate the veteran's current skin 
disorder with his active service.  

At a hearing held before a hearing officer at the RO in 
November 1998, the veteran testified that prior to going on 
active duty he never had any problems with his skin.  The 
veteran associated environmental toxins in Vietnam with his 
current skin condition.  When asked whether he has skin 
problems to this day, he stated that this condition flares up 
off and on on occasion.  When asked when the last time he had 
seen a doctor for his skin problems, the veteran replied that 
it had been several years ago.  The veteran did note health 
care providers who had treated his skin disorder.  However, 
at no point did he indicate that any of these health care 
providers had associated this skin disorder with his active 
service.  The hearing officer noted that due to his 
familiarity with the veteran, the case would be referred to 
the hearing officer in Oakland, California, for a final 
decision.  

Additional outpatient treatment records were obtained by the 
RO.  Once again, no health care provider had associated the 
current skin disorder with his active service.  Little 
reference is actually made to the alleged skin disorder.

Outpatient treatment records include psychiatric treatment 
for PTSD.  While numerous health care providers have not 
diagnosed the veteran with PTSD, sporadic outpatient 
treatment records do appear to note a diagnosis of PTSD.  The 
veteran has also provided testimony regarding his alleged 
stressors that, he contends, have caused his PTSD condition.  

II.  Whether New and Material Evidence
Has Been Submitted to Reopen the Claim of
Entitlement to Service Connection for a Skin Disability.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

Even if the veteran has a skin disability at this time, such 
a disability would still need to be shown as associated with 
the veteran's active service.  In this case, the veteran 
himself has supplied no new competent medical evidence to 
support the theory that his current skin disability is 
related to service.  While he has noted treatment for a skin 
disorder, he has never indicated that any of these health 
care providers has associated this disability with his active 
service.  The treatment records obtained by the RO fail to 
show that any physician has linked the current skin disorder 
with his period of active service many years ago.

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  As the Court has 
stated, "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).

Unless the veteran provides new and material evidence to 
reopen a claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
in the merits of the claim.  Thus, unless, and until, the 
veteran provides competent medical evidence that would 
provide a basis to reopen this claim, the Board may not 
unilaterally adjudicate the merits of a claim decided by the 
RO many years ago.  Accordingly, the application to reopen 
the previously denied claim of entitlement to service 
connection is denied.  


III.  Entitlement to Service Connection for PTSD

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1999).  While 
several evaluations have failed to diagnose the veteran with 
PTSD, records do note PTSD.  The records also reflect a 
number of alleged potential "stressor" events.  It appears 
that at least some of the diagnoses of PTSD are founded upon 
the existence of alleged "stressor" events in service.  The 
Court has held that the truthfulness of evidence must be 
presumed for the purposes of determining whether the 
veteran's claim of entitlement to service connection is well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  In light of the 
clinical records references to PTSD, some of which appear to 
associate the disorder with events in service, and because 
the veteran's evidentiary assertions concerning the alleged 
stressors must be accepted as credible for the limited 
purposes of determining whether the claim is well grounded, 
the Board must find the claim of entitlement to service 
connection for PTSD is well grounded.  


ORDER

As new and material evidence has been received, the 
application to reopen the claim of service connection for a 
skin disorder remains denied.

The claim of entitlement to service connection for PTSD is 
well grounded.  To that extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In this case, in a 
statement received at the RO in December 1999, the veteran 
noted that he had been treated at the Gardena Vet Center 
prior to June 1996.  Outpatient treatment records obtained by 
the RO indicate treatment at this Vet Center only following 
June 1996.  The records obtained by the RO do not appear to 
indicate treatment prior to June 1996.  As the Gardena Vet 
Center treated the veteran for PTSD, these medical records 
may be pertinent to this claim.  The Board has a duty to 
obtain these VA records prior to any adjudication of the 
claim for PTSD.  

In this regard, the Board has noted a November 1998 
memorandum that appears to have been sent by the Gardena Vet 
Center to the RO.  The Board has reviewed this memorandum and 
finds that it does not resolve clearly the status of the 
records.  The memorandum indicates records from June 19, 1996 
to September 1997 were forwarded and there were "no other 
records".  The June 19, 1996 entry, however, indicates the 
claimant was already under treatment and there is a notation 
on the materials forwarded with the memorandum that the 
"activity date" was in March 4 and 6, 1996.  The 
significance of the term "activity date" is not explained, 
but it would appear potentially to be consistent with the 
entry of June 19 indicating prior treatment.  In light of 
this discrepancy, the Board concludes that further 
development is required to determine whether additional 
medical records are available regarding the veteran's alleged 
PTSD condition prior to June 1996.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The veteran should be asked to 
identify all sources of treatment for his 
alleged psychiatric disorder.  The RO 
should obtain records from all sources 
identified that are not already of 
record.  The RO should specifically 
obtain all pertinent medical records from 
the Gardena Vet Center prior to June 1996 
in light of the discussion above.

3.  The veteran should be asked to list 
(to the best of his ability) each of his 
claimed stressors and provide specific 
details to each of the claimed stressful 
events such as dates, places, detailed 
description of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any identifying detail.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  

4.  If the veteran has provided any 
additional information that is sufficient 
in detail to permit meaningful research 
to be performed, the RO should again 
attempt to confirm any of the stressors 
supplied by the veteran through all 
appropriate channels.  Additional 
research should be performed only if the 
veteran has provided additional adequate 
information by which a meaningful attempt 
to confirm any of the alleged stressors 
may be performed.  

5.  Only if at least one alleged 
stressful event has been confirmed, the 
veteran should be examined by a VA 
psychiatrist to determine whether this 
confirmed stressful event during service 
has caused PTSD.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
claims folder or the pertinent medical 
records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide explicit responses to the 
following questions:

(a)  Does the veteran have a 
psychiatric disability?

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify the credible "stressor(s)" 
that caused the disorder and the 
evidence upon which was relied to 
establish the existence of the 
stressor(s).

(c)  The examiner should also 
comment explicitly upon whether 
there is a link between the 
confirmed stressor and the current 
symptoms, if any.  

6.  The RO should review the medical 
report to determine if it responds to the 
questions posed in paragraph 5.  If not, 
the report should be returned as 
inadequate for rating purposes.  

7.  Thereafter, the case should be 
reviewed by the RO in light of the 
instructions of the Court in Zarycki v. 
Brown, 6 Vet. App. 91 (1993) and Cohen v. 
Brown, 10 Vet. App. 128 (1997).  
Notwithstanding any medical diagnosis or 
opinion of record, the RO must make an 
adjudicative determination as to this 
issue based upon credibility findings 
concerning not only the alleged stressor 
events, but also as to the credibility of 
the reported subjective symptoms.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and provided an opportunity to respond.  
The case should then be returned to the Board for appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Error! Not a valid link.

